PER CURIAM.
This is an appeal by the Law Firm of Turner, Hendrick, Guilford, Goldstein and McDonald from an order of the lower court which granted appellant attorneys’ fees for its work during the probate of the estate of Samuel Buchman. A letter agreement written by appellant was reached between the law firm and the co-executors of the estate in which a fee of Three Thousand Dollars was established to represent the “total sum that would be charged for the completion of the estate”. It is urged on appeal that the fee in the letter agreement related only to ordinary and reasonable services as opposed to extraordinary services and that the lower court erred by not taking this into consideration in holding appellant to the terms of this agreement. The record on appeal reveals that the trial judge made a proper award for attorneys’ fees pursuant to the agreement under which appellant was obligated. Although appellant may have been entitled to a larger award the agreement limits the fee charged and appellant is thereby bound by its terms. 7 Fla.Jur. Contracts 8 2 (1956).
In an additional point raised on appeal it is alleged that the trial court erred in considering the question of attorneys’ fees solely by affidavit and thereby denying appellant the opportunity to present oral testimony with regards to this ques-ton. We find that no error was committed since appellant agreed to this procedure; however, the question is moot because appellant is bound by its written agreement on the amount to be charged for attorneys’ fees.
Accordingly, the lower court’s order allowing attorneys’ fees is affirmed.
Affirmed.